EXHIBIT 10.22
December 29, 2010
Sean Curtin
HMS Holdings Corp.
401 Park Avenue South
New York, NY 10016
Dear Sean:
     You and HMS Holdings Corp. (the “Company”) are parties to an employment
agreement dated August 31, 2006 that sets forth certain terms of your employment
with the Company (the “Employment Agreement”). We have agreed to certain
amendments to the Employment Agreement set forth below to correct document
failures in the Employment Agreement under Section 409A of the Internal Revenue
Code of 1986, as amended, pursuant to Internal Revenue Service Notice 2010-6,
2010-3 IRB 275 (“Notice 2010-6”). In accordance with Notice 2010-6, the
amendments will have an effective date of January 1, 2009.
Except as set forth below, your Employment Agreement shall remain in full force
and effect.
1. Paragraph 6.iii of the Employment Agreement shall be amended by inserting
before the first semicolon “beginning as provided under Paragraph 6.iv”
2. New Paragraph 6.iv shall be inserted in the Employment Agreement to read:
     “To receive any severance benefits provided for under this Agreement, the
Executive must deliver to the Company the severance agreement and release
indicated in Paragraph 6.iii, which release must become irrevocable within
60 days following the date of his termination of employment or such earlier date
as the release specifies. Severance pay will be paid or commence in the first
regular payroll beginning after the release becomes effective, subject to any
delays required by Paragraph 15; provided, however, that if the last day of the
60 day period for an effective release falls in the calendar year following the
year of his date of termination, the severance payments will be paid or begin no
earlier than January 1 of such subsequent calendar year.”
3. Paragraph 15 of the Employment Agreement shall be revised to read:
“Withholding; Section 409A

  a.   Withholding. All payments hereunder shall be subject to any and all
applicable withholdings and taxes.     b.   Six Month Delay. If and to the
extent any portion of any payment, compensation or other benefit provided to the
Executive in connection with his employment termination is determined to
constitute “nonqualified

 



--------------------------------------------------------------------------------



 



Page 2

      deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986 (“Section 409A”) and he is a specified employee as defined
in Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination he hereby agrees that he is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of his “separation from service” (as determined under Section 409A) or (ii) the
tenth day following the date of his death following such separation from service
(the “New Payment Date”). The aggregate of any payments that otherwise would
have been paid to him during the period between the date of separation from
service and the New Payment Date shall be paid to him in a lump sum in the first
payroll period beginning after such New Payment Date, and any remaining payments
will be paid on their original schedule.     c.   General 409A Principles. For
purposes of this Agreement, a termination of employment will mean a “separation
from service” as defined in Section 409A. For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A or are paid
in a manner covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be
treated as deferred compensation unless applicable law requires otherwise.
Neither the Company nor the Executive will have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. This Agreement is intended to comply with
the provisions of Section 409A and this Agreement shall, to the extent
practicable, be construed in accordance therewith. Terms defined in this
Agreement will have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, the Company makes
no representations or warranty and will have no liability to the Executive or
any other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.     d.   Expense Timing. Payments
with respect to reimbursements of business expenses will be made in the ordinary
course in accordance with the Company’s procedures (generally within 45 days
after the Executive has submitted appropriate documentation) and, in any case,
on or before the last day of the calendar year following the calendar year in
which the relevant expense is incurred. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, and the right to reimbursement or

 



--------------------------------------------------------------------------------



 



Page 3

      in-kind benefits is not subject to liquidation or exchange for another
benefit.”

Signatures on Page Following

 



--------------------------------------------------------------------------------



 



Page 4
Signature Page
Sincerely,
HMS Holdings Corp.

         
By:
  /s/ David Schmid
 
    Title: VP Human Resources    

     The foregoing correctly sets forth the terms of my continued employment
with the Company. I am not relying on any representations other than as set out
in the Employment Agreement and the amendment thereto set forth above. I have
been given a reasonable amount of time to consider this amendment and to consult
an attorney and/or advisor of my choosing. I have carefully read this amendment,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign my name of my own free act.

         
/s/ Sean Curtin
 
Sean Curtin
  Date: December 30, 2010     

 